Citation Nr: 0526298	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-16 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.  He died in December 1999, and the appellant is his 
surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.

In June 2004, the Board remanded this matter for due process 
concerns, and the case has returned for further appellate 
review.


FINDING OF FACT

The appellant did not file a claim for accrued benefits 
within one year after the veteran's date of death.


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits is 
without legal merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

As the appellant is requesting benefits for which she is not 
entitled as a matter of law, the duty to assist has been 
satisfied.  See 38 C.F.R. § 3.159(d)(3).  As to VA's duty 
notify, it does not affect matters on appeal when the facts 
are not in dispute and the law is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); VAOPGCPREC 5-04.  It is noted, however, 
that a development letter satisfying the duty to notify was 
issued in October 2004, and the appellant did not respond 
with any pertinent information or evidence.


II.  Accrued benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The veteran died in December 1999.  The record shows the 
appellant filed a claim for accrued benefits no earlier than 
November 2001.  This fact alone warrants a denial of the 
claim.  There is no objective evidence showing that she filed 
a claim for accrued benefits within one year of the veteran's 
death.  

Although it appears the appellant was unaware of the 
requirement that a claim for accrued benefits be submitted 
within one year after the veteran's death, alleged ignorance 
cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947). See also Velez v. West, 11 Vet. App. 148, 
156-57 (1998).  The Court in Morris noted that the Supreme 
Court of the United States had held that persons dealing with 
the Government were charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.

The pertinent facts in this case are not in dispute and the 
law is dispositive.  Having missed the statutory deadline for 
filing her claim for accrued benefits, the appellant's claim 
must be denied due to the lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal for accrued benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


